NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                         Fed. R. App. P. 32.1



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                   Submitted February 2, 2009∗
                                    Decided February 25, 2009


                                                Before

                                FRANK H. EASTERBROOK , Chief Judge

                                WILLIAM J. BAUER, Circuit Judge

                                MICHAEL S. KANNE , Circuit Judge


No. 08-3053
                                                                  Appeal from the United
JULIO JOSE LEON SANCHEZ,                                          States District Court for the
       Petitioner-Appellant,                                      Western District of Wisconsin.

                v.                                                No. 08-cv-243-bbc
                                                                  Barbara B. Crabb,
UNITED STATES OF AMERICA,                                         Chief Judge.
      Respondent-Appellee.


                                                 Order

       After denying Julio Jose Leon Sanchez’s motion for relief under 28 U.S.C. §2255,
the district judge stated that reasonable persons could disagree with her decision and
issued a certificate of appealability. This certificate does not comply with 28 U.S.C.
§2253(c)(3) because it does not identify the issue for appeal or state why that issue


∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).
No. 08-3053                                                                    Page 2

satisfies the requirement of subsection (b)(2) that the appeal present a “substantial
showing of the denial of a constitutional right.” The district court’s certificate therefore
is vacated. Davis v. Borgen, 349 F.3d 1027 (7th Cir. 2003).

      We have reviewed the district court’s opinion and appellant’s brief. For the
reasons explained in the district court’s thorough opinion, none of the arguments
presented by appellant is substantial. Sanchez therefore is not entitled to a certificate of
appealability in this court, and the appeal is dismissed.